DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
Election/Restrictions
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 30, 2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second clutch mechanisms, as newly recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2 and 21 are objected to because of the following informalities:  "wherein the internal combustion is mechanically selectively coupled with combustion engine is mechanically selectively coupled with the first motor generator by a first clutch”.  Appropriate correction is required.


 Claim Rejections - 35 USC § 112
Claims 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, it is unclear what is intended to be encompassed by the limitation “wherein a first threshold for the state-of-charge value and a second threshold for the state-of-charge value are set to the same value and one or more additional criteria is utilized to determine whether the first threshold or the second threshold is prioritized”. 
As currently recited, there is no indication or recitation of what the first and second thresholds for the state-of-charge value are used for, and therefore there is no recitation of what effect prioritizing one threshold over the other will have, and therefore and what structural elements in the form of programming or configuration of the controller are required to meet the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 12, 13, 15, 17, 23, 26, and 27 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Niimi et al (US Patent Application Publication No. 2001/0005991, previously of record).
Regarding claim 1, Niimi et al discloses a system comprising:
an internal combustion engine (20, see paragraph [p0049] and figure 1), an air conditioning compressor (1, see figure 1 and paragraph [0050]), and a first motor generator of a vehicle (21, see figure1 and paragraph [0050]), the internal combustion engine being mechanically selectively coupled with the motor generator by a first clutch mechanism (22, see figure 1 and paragraph [0052]), the first motor generator being mechanically selectively coupled with the air conditioning compressor by a second clutch mechanism (1a, see figure 1 and paragraph [0052]);
a rechargeable battery (50, see figure 1 and paragraph [0050]) coupled to the first motor generator;
wherein the internal combustion engine is operable to propel the vehicle (see paragraph [0050]) and the internal combustion engine is operable to selectively power the first motor generator (the engine uses the motor generator to charge the vehicle battery when the engine is on, see paragraph [0050]); and
wherein in a first operation the first clutch is engaged, the first motor generator is powered by the internal combustion engine to recharge the rechargeable battery and the air conditioning compressor is not powered by the first motor generator (charging the battery when there is not air conditioning demand, see paragraph [0050]), and wherein in a second operation the second clutch is engaged and the air conditioning compressor is powered by the first motor generator and the first clutch is disengaged and the first motor generator is not powered by the internal combustion engine (see paragraph [0054]).

Regarding claim 3, the internal combustion engine, air conditioning compressor, and first motor generator of Niimi are disposed on the vehicle (see abstract and title).

Regarding claim 12, Niimi discloses the system to further comprise:
a controller of the vehicle (combination of air-conditioning control unit 32, engine control unit 30, and MG control unit 31, see figure 1) comprising:
a vehicle state circuit structured to determine a vehicle operating condition value and a state-of-charge value of the rechargeable battery (programmed portion of the controller, see figure 2 and paragraph [0062]; vehicle operating condition value includes the engine drive signal and motor drive signal, see paragraph [0062], and state-of-charge is estimated using the compressor and blower values, see paragraph [0137] and figure 11); and
a coupling determination circuit structured to provide an internal combustion engine-first motor generator coupling command in response to the vehicle operating condition value and the state-of-charge value (programmed section of motor-generator and or engine controllers),
wherein, in response to the internal combustion engine-first motor generator coupling command being provided as coupled, the internal combustion engine powers the first motor generator (when being used to charge the battery, as is described in paragraph [0051]).

Regarding claims 13, 15, and 17, Niimi discloses that the coupling determination circuit is structured to provide the internal combustion engine-first motor generator coupling command as coupled in response to the vehicle operating condition value indicating the internal combustion engine is idling and the state-of-charge value being below a first threshold value (if the level of charge is low, the battery will be charged, see figure 13 and paragraph [0145]; this is true whether the engine is idling or the engine is propelling the vehicle, and if the engine is not on it will be turned on, see paragraph [0145], if necessary to address low charge.)

Regarding claims 23 and 26, Niimi discloses the system to further comprise a controller of the vehicle (combination of engine control unit 30, MG control unit 31, and air-conditioning control unit 32, see figure 1) comprising:
a vehicle state circuit structured to determine a vehicle operating condition value and a state-of-charge value of the rechargeable battery programmed portion of the controller, see figure 2 and paragraph [0062]; vehicle operating condition value includes the engine drive signal and motor drive signal, see paragraph [0062], and state-of-charge is estimated using the compressor and blower values, see paragraph [0137] and figure 11); and
a coupling determination circuit structured to provide an internal combustion engine-first motor generator coupling command in response to the vehicle operating condition value, wherein a first threshold for the state-of-charge value and a second threshold for the state-of-charge value are set to the same value and one or more additional criteria is utilized to determine whether the first threshold or the second threshold is prioritized (additional criteria includes whether or not there is sunlight, see step S1000 in figure 2, and whether outside temperature is low, medium, or high, see paragraphs [0074-[0076], [0082], and [0089], with outside temperature being is a current vehicle operation condition criterion).

Regarding claim 27, the first clutch and the second clutch can be engaged so that the air conditioning compressor is powered by the internal combustion engine without using power from the rechargeable battery (see paragraph [0050]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al (US Patent Application Publication No. 2001/0005991, previously of record) in view of Wang et al (US Patent Application Publication No. 2010/0181125).
Regarding claim 2, Niimi discloses a system, comprising:
an internal combustion engine (20, see paragraph [0049]) and figure 1), an air conditioning compressor (1, see figure 1 and paragraph [0050]), a first motor generator (21, see figure 1 and paragraph [0050]) of a vehicle (21, see figure 1 and paragraph [0050]);
a rechargeable battery (50, see figure 1 and paragraph [0050]) coupled to the first motor generator;
wherein the internal combustion engine is operable to propel the vehicle (see paragraph [0050]) and the internal combustion engine is operable to selectively power the first motor generator (the engine uses the motor generator to charge the vehicle battery when the engine is on, see paragraph [0050]);
wherein the internal combustion engine is mechanically selectively coupled with the first motor generator by a first clutch (22, see figure 1 and paragraph [0052]), and the air conditioning compressor is mechanically selectively coupled with the first motor generator by a second clutch (1a, see figure 1 and paragraph [0052]), the first clutch being on a first side of the motor generator and the second clutch being on a second side of the first motor generator, the second clutch being on a first side of the air conditioning compressor (see figure 1); and
wherein in a first operation the first clutch is engaged so that the first motor generator is powered by the internal combustion engine to recharge the rechargeable battery so that the air conditioning compressor is not powered by the first motor generator (charging the battery when there is not air conditioning demand, see paragraph [0050]), in a second operation the second clutch is engaged so that the air conditioning compressor is powered by the first motor generator and the first clutch is disengaged so that the internal combustion engine is decoupled from the first motor generator (see paragraph [0054]), and in a third operation the third clutch is engaged so that the air conditioning compressor is powered by the second motor generator.
It is noted that Niimi does not disclose a second motor generator and third clutch, and therefore also does not disclose that in a third operation the third clutch is engaged so that the air conditioning compressor is powered by the second motor generator.
However, Wang et al discloses a hybrid vehicle with two motor generators which are electrically in parallel (motor 2 and power converter 9 combine to be one motor generator; motor 3 and power converter 10 form second motor generator, see figure 2 and  paragraph [0033]), with a separate clutch for each disclosed motor generator (clutches 4 and 5, see figure 2 and paragraph [0033]), and assorted operating modes (see paragraphs [0025] and [0026] and figures 4-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a second motor-generator, a third clutch, and a third operation in which the third clutch is engaged so that the air conditioning compressor is powered by the second motor generator, as is disclosed by Wang et al, in the system of Niimi, in order to improve the response time of the vehicle while using one of the motor generators to operate the compressor, as is disclosed by the abstract of Wang et al to be one of the purposes of the disclosure of Wang (see abstract).
It is further noted that Niimi in view of Wang does not explicitly disclose the relative positions of the clutches relative to the motor generators and air conditioning compressor.
However, there is a finite range of possible relative positions of the compressor, internal combustion engine, and motor generators and there is a reasonable expectation of success with any of them.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to position the first clutch on a first side of the first motor generator, the second clutch on a second side of the first motor generator, the second clutch on a first side of the air conditioning compressor, and the third clutch on a second side of the air conditioning compressor, in order to center the weight in the vehicle, thereby improving stability.

Claims 14, 16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al (US Patent Application Publication No. 2001/0005991, previously of record) in view of Severinsky et al (US Patent Application Publication No. 2001/0039230, previously of record).
Regarding claims 14 and 16, most elements are disclosed by Niimi, as detailed in the above rejection of claim 1.
It is noted that the coupling determination circuit of Niimi et al is not disclosed to be structured to provide the internal combustion engine-first motor generator coupling command as decoupled in response to the vehicle operating condition value indicating the internal combustion engine is operating and the state-of-charge value being below a second threshold value that is greater than the first threshold value.
However, Severinsky et al. discloses a coupling determination circuit structured to provide an internal combustion engine-first motor generator coupling command as decoupled in response to a vehicle operating condition value indicating that the internal combustion engine is operating (which includes propelling the vehicle; RL, or road load, is a vehicle operating condition value, see step 100 in figure 9) and the state-of-charge value being below a first threshold value (operating in mode III, emergency mode, see figure 8a; see steps 120 for battery state of charge and 100 for engine running in figure 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to structure the coupling determination circuit of Niimi to provide the internal combustion engine-first motor generator coupling command as decoupled in response to the vehicle operating condition value indicating the internal combustion engine is operating and the state-of-charge value being below a second threshold value that is greater than the first threshold value, as is disclosed by Severinsky, in order to provide an emergency mode with which to reach the nearest garage or town while travelling.

Regarding claim 18, most elements are disclosed by Niimi, as addressed in the above rejection of claim 1.
It is noted that the coupling determination circuit of Niimi et al is not disclosed to be structured to provide the internal combustion engine-first motor generator coupling command as decoupled in response to the vehicle operating condition value indicating the internal combustion engine is operating and the state-of-charge value being below a second threshold value that is greater than the first threshold value.
However, Severinsky et al. discloses a coupling determination circuit structured to provide an internal combustion engine-first motor generator coupling command as decoupled in response to a vehicle operating condition value indicating that the internal combustion engine is operating (which includes propelling the vehicle; RL, or road load, is a vehicle operating condition value, see step 100 in figure 9) and the state-of-charge value being below a first threshold value (operating in mode III, emergency mode, see figure 8a; see steps 120 for battery state of charge and 100 for engine running in figure 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to structure the coupling determination circuit of Niimi to provide the internal combustion engine-first motor generator coupling command as decoupled in response to the vehicle operating condition value indicating the internal combustion engine is operating and the state-of-charge value being below a second threshold value that is greater than the first threshold value, as is disclosed by Severinsky, in order to provide an emergency mode with which to reach the nearest garage or town while travelling.

Regarding claim 20, the vehicle state circuit is structured to determine a state-of-charge value of the rechargeable battery (using either measuring means for measuring the remaining charge, or estimating means to estimate the remaining charge, see paragraph [0145]); and
The coupling determination circuit is structured to provide the internal combustion engine-first motor generator coupling command and the air conditioning compressor-first motor generator coupling command further in response to the state-of-charge value (see paragraph [0145] and figures 12 and 13).

Regarding claim 21, Niimi discloses a system, comprising:
an internal combustion engine (20, see paragraph [0049] and figure 1), an air conditioning compressor (1, see figure 1 and paragraph [0050]), and a first motor generator of a vehicle (21, see figure 1 and paragraph [0050]), the internal combustion engine being mechanically selectively coupled with the first motor generator by a first clutch mechanism (22, see figure 1 and paragraph [0052]), the first motor generator being mechanically selectively coupled with the air conditioning compressor by a second clutch mechanism (1a, see figure 1 and paragraph [0052]);
a rechargeable battery (50, see figure 1 and paragraph [0050]) coupled to the first motor generator;
wherein the internal combustion engine is operable to propel the vehicle (see paragraph [0050])and the internal combustion engine is operable to selectively power the first motor generator to recharge the rechargeable battery (see paragraph [0050, the engine uses the motor generator to charge the vehicle battery when the engine is on, see paragraph [0050]);
wherein the air conditioning compressor is coupled in controllable engagement to the first motor generator and the internal combustion engine (coupling is via clutches), and the first clutch and the second clutch can be engaged so that the air conditioning compressor is powered by the internal combustion engine without using power from the rechargeable battery (the engine 20 acts as a drive source for operating various auxiliary devices, such as the compressor 1, see paragraph [0050]); and
a controller of the vehicle (combination of MG control unit, engine control unit, and air-conditioning control unit 30, 31, 32, see figure 1), comprising:
a vehicle state circuit structured to determine a vehicle operating condition value (segment of programming which predicts or detects state of charge, see paragraph [0145]); and
a coupling determination circuit structured to provide an internal combustion engine-first motor generator coupling command as coupled to engage the first clutch and an air conditioning compressor-first motor generator coupling command as decoupled  to disengage the second clutch in response to appropriate operating conditions (such as when turning the engine on in order to operate the compressor under high demand when the engine is currently off; see figures 12 and 13).
It is noted that Niimi does not disclose the controller to be configured to provide the internal combustion engine-first motor generator command as decoupled in response to the vehicle operating condition value indicating that the internal combustion engine is off and in start/stop mode for rapid restart of the internal combustion engine.
However, Severinsky discloses a coupling determination circuit (programmed section of the controller) structured to provide the internal combustion engine first motor generator command as coupled and the air conditioning compressor first motor generator command as decoupled (when there is no air conditioning demand) in response to the vehicle operating condition value indicating that the internal combustion engine is off and in a start/stop mode (engine start subroutine, see 195 in figure 9 and all of 9b, after engine running step 190 indicates it is not, after the state circuit indicates road load is between 30% and 100% in step 180) for rapid restart of the internal combustion engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time he application was first filed to implement a start/stop engine mode, and associated coupling commands, in the system of Niimi, as are disclosed by Severinsky, in order to more efficiently operate the vehicle by charging the battery and not excessively starting and stopping the air conditioning compressor.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al (US Patent Application Publication No. 2001/0005991, previously of record) 1 above, and further in view of Zeigler et al (US Patent Application Publication no. 2013/0047648, previously of record).
Regarding claim 22, Niimi et al discloses a controller of the vehicle (combination of engine control unit 30, MG control unit 31, and air-conditioning control unit 32, see figure 1).
It is noted that Niimi does not disclose that the controller of the vehicle comprises a vehicle state circuit structured to determine a hotel power connection value; and therefore Niimi also does not disclose a coupling determination circuit structured to provide an internal combustion engine-first motor generator coupling command as decoupled and an air conditioning compressor-first motor generator coupling command as coupled in response to the hotel power connection value indicating that hotel power is connected,
Wherein, in response to the internal combustion engine-first motor generator coupling command being provided as decoupled, the internal combustion engine does not power the first motor generator, and in response to the air conditioning compressor-first motor generator coupling command being provided as coupled, the first motor generator powers the air conditioning compressor using power from the hotel power connection.
However, Zeigler et al. discloses a vehicle with a vehicle state circuit that is part of a vehicle controller (intelligent controller, see figure 4, circuit is programmed section of controller) that is structured to determine a hotel power connection value (shore power, see paragraph [0010]), and a coupling determination circuit structured to provide an internal combustion engine-first motor generator coupling as decoupled (because when using shore power, the internal combustion engine is off, and cannot power things) and an air conditioning compressor-first motor generator coupling as coupled (when there is air conditioning demand) in response to the hotel power connection value indicating that hotel power is connected.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configure the controller of Niimi to have a coupling determination circuit structured to provide a decoupled command for the internal combustion engine-first motor generator coupling command and an air conditioning compressor-first motor generator command that is coupled in the system of Severinsky, as is disclosed by Zeigler, in order to take advantage of the ability of the air conditioning system of Zeigler to run from shore or hotel power, thereby avoiding the waste of running the engine to run the air conditioning while parked.

Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is stated on page 11 regarding the interview that “as suggested by the Examiner, Applicant has also considered Mohrmann and addresses this reference in the present response”.
The examiner notes that no such suggestion appears to have been recorded anywhere other than the applicant’s response, and that the interview summary and advisory action of December 6, 2021 both cite Tada and Niimi in writing as the most likely references to be relied upon.
It is argued on page 11 that the amended claims are “submitted to obviate the issues raised under 35 USC 112”. However, although the amendment has overcome the previous rejections as indefinite due to lack of clarity, amended claim 23 and new claim 26 are unclear in new and different ways, as detailed above.
It is argued on pages 11-13 that Severinsky fails to disclose multiple features of claim 1. As Severinsky is not relied upon for these features, and instead Niimi is relied upon (or, for claim 2, Niimi in view of Wang) for the features argued, the argument is unpersuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763